 Case 8:14-cv-01134-JVS-JDE Document 349 Filed 04/22/19 Page 1 of 2 Page ID #:9838



 1   Dan Stormer, Esq. [S.B. #101967]
     Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER & RENICK LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com
 6   Attorneys for Plaintiff
 7   WOODRUFF, SPRADLIN & SMART, APC
 8   DANIEL K. SPRADLIN - State Bar No. 82950
     dspradlin@wss-law.com
 9   JEANNE L. TOLLISON - State Bar No. 238970
     jtollison@wss-law.com
10   555 Anton Boulevard, Suite 1200
     Costa Mesa, California 92626-7670
11   Telephone: (714) 558-7000
     Facsimile: (714) 835-7787
12
     Attorneys for Defendants COUNTY OF ORANGE
13   and MICHAEL HIGGINS

14                          UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA

16   KIMBERLY J. ZION, individually and as    Case No.: 8:14-cv-01134-JVS-JDE
     successor in interest to CONNOR ZION
17                                            [Assigned to the Honorable James V. Selna
            Plaintiff,                        - Courtroom 10C]
18                       v.
19                                            JOINT STIPULATION RE
     COUNTY OF ORANGE, MICHAEL                PLAINTIFF’S MOTION FOR
20   HIGGINS, and DOES 1 through 10,          ATTORNEYS’ FEES AND NON-
     inclusive,                               TAXABLE COSTS
21                       Defendants.
22                                            Complaint filed:        July 18, 2014
                                              Trial Date:             January 8, 2019
23
24
25
26
27
28
     JNT STIP RE PLTF’S MTN FOR ATTYS’
     FEES AND NON-TAXABLE COSTS
     Case 8:14-cv-01134-JVS-JDE Document 349 Filed 04/22/19 Page 2 of 2 Page ID #:9839



 1           Plaintiff KIMBERLY ZION (“Plaintiff”), and Defendants COUNTY OF ORANGE
 2     AND MICHAEL HIGGINS (“Defendants”) (collectively, the “Parties”), by and through
 3     their respective counsel of record, and subject to the approval of the court, hereby stipulate
 4     as follows:
 5           WHEREAS on February 20, 2019, Plaintiff filed her Motion for Attorney’s Fees and
 6     Non-Taxable Costs, setting the motion for hearing on March 25, 2019 (Dkt. 305);
 7           WHEREAS on March 4, 2019, Defendants filed their Opposition thereto (Dkt. 307);
 8           WHEREAS on March 11, 2019, Plaintiff filed her Reply (Dkt. 312);
 9           WHEREAS the Court took Plaintiff’s motion off calendar until Defendants’ post-
10     trial motions were resolved (Dkt. 336);
11           WHEREAS at the April 15, 2019, hearing on Defendants’ post-trial motions, this
12     Court gave Plaintiff leave to file a supplement to her fee motion identifying fees incurred
13     since the filing of her Reply, and asked the Parties to propose a hearing date for the fee
14     motion (Dkt No. 347);
15           IT IS HEREBY STIPULATED among the Parties that:
16           1.      Subject to Court approval the Parties’ propose the following schedule:
17                   a. April 22, 2019: Plaintiff will file her supplement to her fee motion.
18                   b. April 29, 2019: Defendants will file any response to Plaintiff’s supplement.
19                   c. The motion will be set for hearing on May 6, 2019, at 1:30 p.m.
20                                             Respectfully Submitted,
       Dated: April 22, 2019                   HADSELL STORMER & RENICK LLP
21
22                                             By:     /s/ - Brian Olney
                                                     Dan Stormer
23                                                   Brian Olney
                                               Attorneys for Plaintiff
24
       Dated: April 22, 2019                   WOODRUFF, SPRADLIN & SMART, APC
25
26                                             By:     /s/ - Jeanne L. Tollison
                                                     DANIEL K. SPRADLIN
27                                                   JEANNE L. TOLLISON
                                               Attorneys for Defendants COUNTY OF
28                                             ORANGE and MICHAEL HIGGINS
        JNT STIP RE PLTF’S MTN FOR ATTYS’
        FEES & NON-TAXABLE COSTS                      -1-
